Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2006/0246360) in view of Kwon et al. (US 2014/0183476; hereinafter Kwon).
Regarding claim 1, Fig. 1F of Hwang discloses a flexible array substrate, comprising:
flexible array substrate 100, comprising: a first flexible substrate 100 comprising a first surface; a light-shielding layer 110 on the first surface of the first flexible substrate 100; a buffer layer 120 on the light-shielding layer 110; and a thin film transistor 130 on the buffer layer 120; wherein an orthographic projection of the light-shielding layer 110 on the first flexible substrate 100 overlaps an orthographic projection of a channel region 130c of the thin film transistor 130 on the first flexible substrate 100.  
Hwang fails to disclose a first barrier layer on the light-shielding layer.
However, Fig. 2C of Kwon teaches a barrier layer 223C on the light-shielding layer 221C; and a buffer layer 224C/225C on the barrier layer 223C. It would have been obvious to one of ordinary skill in the art to form the barrier layer and the buffer layer between the thin film transistor and the light-shielding layer as taught by Kwon in order to protect the active layer from the external light incident from the bottom surface of the active layer.

Regarding claim 4, Kwon discloses wherein the light-shielding layer 221C positions between the first flexible substrate 210 and the barrier layer 223C (fig. 2C).
Regarding claim 9, Hwang discloses wherein a material of the light- shielding layer is molybdenum ([0037]).

Regarding claim 10, Fig. 1F of Hwang discloses a display device, comprising a flexible array substrate 100; wherein the flexible array substrate comprises: a first flexible substrate 100 comprising a first surface; a light-shielding layer 110 on the first surface of the first flexible substrate 100; a buffer layer 120 on the light-shielding layer 110; and a thin film transistor 130 on the buffer layer 120; wherein an orthographic projection of the light-shielding layer 110 on the first flexible substrate 100 overlaps an orthographic projection of a channel region 130c of the thin film transistor 130 on the first flexible substrate 100.  
Hwang fails to disclose a first barrier layer on the light-shielding layer.
However, Fig. 2C of Kwon teaches a barrier layer 223C on the light-shielding layer 221C; and a buffer layer 224C/225C on the barrier layer 223C. It would have been obvious to one of ordinary skill in the art to form the barrier layer and the buffer layer between the thin film transistor and the light-shielding layer as taught by Kwon in order to protect the active layer from the external light incident from the bottom surface of the active layer.

Response to Arguments

2.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818